Citation Nr: 1039892	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for radiculopathy of the 
upper extremities, claimed as secondary to a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 until July 1999.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2004 rating decision, of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

In November 2007, the Veteran testified before the undersigned 
via videoconference.  A transcript of that testimony has been 
associated with the claims file.

This matter was previously before the Board on two other 
occasions, and in both November 2007 and January 2009 the matter 
was remanded for additional development.  With regard to such 
development, the Board's January 2009 remand orders included 
directions to "[o]btain the veteran's clinical records of VA 
treatment for his cervical spine disability with associated 
radiculopathy since October 2005."  A January 2010 note in the 
record shows that an attempted search for such records was 
conducted, but generated a negative result.  The ordered 
development having been conducted, the Board may now properly 
consider the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed cervical spine disability, 
diagnosed as degenerative joint and disc disease, is not shown to 
have manifested during active service, to have manifested to a 
compensable degree within the first postservice year or otherwise 
to be related to an event in service.

2.  The Veteran's radiculopathy of the upper extremities, which 
first manifested many years after service, is not shown to be 
related to active service and/or proximately due to service-
connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Service connection for radiculopathy of the upper extremities 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of letters sent to the Veteran in 
April 2004 and March 2007 that fully addressed all notice 
elements.  The letters informed the appellant of what evidence 
was required to substantiate the claims and of the division of 
responsibility between VA and a claimant in developing an appeal.  
Therefore, the Veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 18 
Vet. App. 112, 122 (2004).  Furthermore, the claims were 
readjudicated with the issuance of a Supplemental Statement of 
the Case in January 2010.  Neither the Veteran, nor his 
representative, have indicated any prejudice caused by this 
timing error, and the Board finds no basis for finding prejudice 
against the Veteran's appeal of the issues adjudicated in this 
decision.  See Shinseki v. Sanders, 129, S. Ct. 1696, (U.S. 
2009).  

Moreover, in a hearing before the undersigned, the presiding 
Acting Veterans Law Judge clarified the issues on appeal and 
identified potentially relevant additional evidence that the 
appellant may submit in support of his claims.  These actions by 
the undersigned supplement VA's compliance with the VCAA and 
serve to satisfy the obligations imposed by 38 C.F.R. § 3.103. 

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Service treatment records (STRs) have been obtained, as have 
records of private and VA treatment.  Furthermore, the Veteran 
was afforded a VA examination in March 2009, during which the 
examiner was provided the Veteran's claims file for review, took 
down the Veteran's history, considered the lay evidence 
presented, and reached conclusions based on the examination that 
are consistent with the record.  The examination is found to be 
adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record, including testimony provided at his November 2007 hearing 
before the undersigned.  The Board has carefully considered such 
statements and concludes that no available outstanding evidence 
has been identified.  There are no outstanding requests for VA to 
obtain any private medical records for which the Veteran has both 
identified and authorized to obtain on his behalf.  The Board is 
also unaware of the existence of any records from the Social 
Security Administration which are relevant to the claims at hand.

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. 
App. 183 (2002).

Legal Background

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, may be presumed to 
have been incurred in service if manifest to a compensable degree 
within one year from discharge from service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. 
§ 3.309(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
Additionally, when aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  
The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The Board is not bound to accept any opinion, from a VA examiner, 
private physician, or other source, concerning the merits of a 
claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  The VA benefits 
system also does not favor the opinion of a VA examiner over a 
private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White 
v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to 
adopt the treating physician rule for adjudicating VA benefits).  
Regardless of the source, an examination report must minimally 
meet the requirement of being sufficiently complete to be 
adequate for the purpose of adjudicating the claim.  See 
38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The Board has an obligation to weigh the probative value of the 
medical opinions presented based upon factors such as personal 
examination of the patient, knowledge and skill in analyzing the 
data, the knowledge and expertise of the examiner, the expressed 
rationale forming the basis of the opinion, ambivalence and/or 
exactness of diagnosis, scope of review of the relevant records, 
bias, etc.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); Sklar v. Brown, 5 Vet. App. 140 (1993); Elkin v. Brown, 5 
Vet. App. 474, 478 (1993); Austin v. Brown, 6 Vet. App. 547, 551- 
52 (1994).

A medical examiner's review of the claims folder may heighten the 
probative value of an opinion, as the claims folder generally 
contains all documents associated with a veteran's disability 
claim, including not only medical examination reports and service 
treatment records (STRs), but also correspondence, raw medical 
data, financial information, RO rating decisions, Notices of 
Disagreement, materials pertaining to claims for conditions not 
currently at issue and Board decisions disposing of earlier 
claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 
403-04 (1997) (review of claims file not required where it would 
not change the objective and dispositive findings made during a 
medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 
106 (2008) (holding that it is not necessary for a VA medical 
examiner to specify review of the claims folder where it is clear 
from the report that the examiner has done so and is familiar 
with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on 
an accurate factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 
2000) (examiner opinion based on accurate lay history deemed 
competent medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical 
opinion cannot be disregarded solely on the rationale that the 
medical opinion was based on history given by the veteran); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the 
Board may reject a medical opinion based on an inaccurate factual 
basis).

Although formal rules of evidence do not apply in the VA benefits 
system, the Court has indicated that recourse to the Federal 
Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the adjudicator's decision.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA 
benefits system, VA medical examiners and private physicians 
offering medical opinions in veterans' benefits cases are 
essentially considered expert witnesses.  Nieves-Rodriguez, 22 
Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal Rules 
of Evidence for evaluating expert medical opinion before U.S. 
district courts, Fed.R.Evid. 702, are important, guiding factors 
to be used by VA adjudicators in evaluating the probative value 
of a medical opinion.  The factors identified in Fed.R.Evid 702 
are as follows:

(1) The testimony is based upon sufficient facts or 
data;
(2) the testimony is the product of reliable 
principles and methods; and
(3) the expert witness has applied the principles and 
methods reliably to the facts of the case.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, a 
lay witness testimony in the form of opinions or inferences is 
permissible when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

The Veteran seeks service connection for a cervical spine 
disorder as well as radiculopathy of the upper extremities.  The 
Veteran has provided inconsistent statements regarding the onset 
and etiology of these problems.  For example, during a May 2004 
VA Compensation and Pension (C&P) examination, the Veteran 
reported the onset of cervical spine and upper extremity pain at 
approximately the time when he was evaluated by VA physicians 
upon separation in 1997.  Notably, the Veteran was discharged 
from service in July 1999.  The Veteran alleged that an X-ray 
examination was conducted, and that he was diagnosed with 
degenerative joint disease of the cervical spine.

Thereafter, the Veteran attributed his cervical spine and upper 
extremity disorders to the rigors of his military duties, which 
included installing heavy communication equipment, ruck sack 
marches, etc.  See VA Form 9 received in February 2005.

The Veteran later attributed his disabilities to falling off a 5 
ton truck in the field.  See VA Form 21-2148 received August 
2005.

Thereafter, the Veteran referred to STR entries regarding 
injuries to the shoulders and elbows, dated in December 1982, 
November 1984 and May 1991, as supporting his claim.  The Veteran 
stated:

These injuries accrued while in was on active duty, 
however there was no continuing inflammation 
indicating a problem at the time of discharge from 
Arms Forces.  It is now almost 6 years later, and 
these injuries have started to affect my daily work.

Finally, at his hearing in November 2007, the Veteran recalled a 
falling injury while stationed in Germany which involved a neck 
trauma.  It was alluded to that the injury was not serious enough 
to report, but that such an injury could be responsible for his 
cervical spine and upper extremity pains.  The Veteran emphasized 
that he did not bring these problems to the attention of military 
examiners.

The Veteran's STRs do reflect his treatment for right shoulder 
pain in 1984 and 1991.  However, there is no specific treatment 
for symptoms of disability involving his cervical spine and/or 
radiculopathy of the upper extremities.  

A December 1993 periodic examination reflected normal clinical 
evaluations of the Veteran's spine, upper extremities and 
neurologic system.

A December 1998 Persian Gulf examination included the Veteran's 
specific denial of symptoms such as arthritis, rheumatism, 
bursitis, painful or "trick" shoulder, or nerve injury.  On a 
neuropsychological checklist, the Veteran did not endorse 
symptoms such as numbness, pins and needles, loss of feeling, 
etc.  Examination reflected normal clinical evaluations of the 
Veteran's spine, upper extremities and neurologic system

On a January 1999 retirement examination Report of Medical 
History, the Veteran did endorse a history of nerve injury to the 
elbow.  Notably, service connection is in effect for left elbow 
epicondylitis.  Otherwise, the Veteran denied symptoms such as 
arthritis, rheumatism, bursitis, and painful or "trick" 
shoulder.

In February 1999, the Veteran underwent a pre-discharge VA C&P 
examination.  The Veteran identified multiple disabilities such 
as symptoms involving his feet, knees, and left elbow.  The 
Veteran did not report any cervical spine or upper extremity 
radiculopathy symptoms.  The examiner did not evaluate for 
disability involving the cervical spine or upper extremities and 
no X-ray examinations were conducted.  The examiner also did not 
diagnose degenerative arthritis of the cervical spine.

Overall, the Veteran's STRs and pre-discharge VA C&P examination 
report provide evidence against his claims, failing to reflect 
lay or medical evidence of disability involving his cervical 
spine or radiculopathy of the upper extremities.

The available medical records do not reveal that the Veteran 
manifested arthritis of the cervical spine within one year of his 
discharge in July 1999.  Thus, there is no competent evidence 
which would allow application of the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309.

In fact, the available records first document the Veteran's 
report of left finger numbness in September 2000.  Abnormality of 
the cervical spine was first documented in July 2003, at which 
time an X-ray examination was interpreted as showing mild 
degenerative changes with minimal encroachment on the neural 
foramina at C4-5 and C5-6.

The Veteran underwent VA examination in May 2004.  He indicated a 
cervical spine condition, associated with tingling and numbness 
involving both arms, both elbows, both hands, and all fingers of 
both hands.  He endorsed onset of symptoms in 1997 and stated 
that symptoms had become progressively worse since that time.  He 
denied any trauma to the cervical spine.  The Veteran reported 
that, at the time of his separation, he was examined by VA 
physician's who had diagnosed him with degenerative joint 
disease.  Physical and X-ray examination resulted in a diagnosis 
of degenerative joint disease of the cervical spine with 
limitation of motion, and cervical radiculopathy of both upper 
extremities includes the arms, hands and fingers associated with 
degenerative disc disease, retrolisthesis and facet hypertrophy.  

A letter received from the Veteran's private doctor of osteopathy 
in December 2007 indicated that a review of the Veteran's records 
disclosed prior episodes of back pain, but no history of trauma 
to his shoulders or cervical spine.  The Veteran's cervical spine 
and upper extremity pain seemed to be aggravated by periods of 
prolonged standing, sitting, and stooping as well as pushing and 
pulling actions.  The Veteran's record also revealed service 
related disability awards for pes planus, plantar fasciitis and 
bilateral knee pain.  The Veteran worked as a Federal Express 
driver, but denied having any work problems.  The Veteran 
believed that his pain, weakness and paresthesia symptoms of the 
neck, shoulders and arms were connected to his 24 years of 
military service.  Following examination and diagnostic testing, 
the examiner provided a diagnosis of cervical degenerative joint 
disease associated with bilateral radiculopathy.  The following 
medical opinion was provided:

It is my medical opinion that this veteran's 
degenerative cervical disease was probably aggravated 
by his many years of military service, but his 
degenerative cervical radiculopathic disease 
disability is as likely as not (50/50) probability 
caused by or a result of military service.

The Veteran underwent additional VA C&P examination in March 2009 
based upon review of the claims folder.  At this time, the 
Veteran denied a history of trauma or injury to the neck, and 
further denied reporting such symptoms during service except upon 
his separation physical.  Postservice, he had worked as a Federal 
Express driver/courier wherein he limited his lifting to 50 
pounds secondary to his neck condition.  He occasionally had 
exacerbations of neck pain when driving.  Following examination 
and review of the claims folder, the examiner provided the 
following opinion:

Following the careful review of the C-file, veteran's 
medical record and current findings, it is my medical 
opinion that the current findings of multiple 
spondylosis/disk disease of the cervical spine is less 
likely than not secondary to service.  The veteran 
reported no history of trauma or injury to the neck 
while in service.  There was no evaluation or 
treatment until 2004 based on review of the electronic 
record on CPRS.  The more likely etiology for 
multilevel spondylytic changes in the C-spine is more 
likely than not secondary to activities associated 
with more recent occurrence than activities, which 
occurred about 9 years prior to the diagnosis of 
multiple spondylitic changes in the cervical spine.

As reflected above, the Veteran has provided a conflicting 
history as to the onset of his cervical spine and radiculopathy 
symptoms.  The Board must resolve this inconsistency in order to 
determine the probative value of the lay allegations of in 
service onset as well as the probative value to assign to the 
medical opinions for and against the claims.

After a review of all the lay and medical evidence, the Board 
finds that the weight of the evidence demonstrates that the 
Veteran did not experience cervical spine and radiculopathy 
symptoms in service.  Furthermore, the Board concludes that the 
Veteran has not manifested persistent or recurrent symptoms of 
disability since service.  The Veteran's descriptions as to the 
onset of symptomatology, while competent, are not credible.  

Notably, the Veteran's allegations are shown to be unreliable in 
significant respects.  The Veteran underwent a pre-discharge VA 
examination in February 1999.  The Veteran alleges that, at this 
examination, he reported neck pain.  He further reports that the 
VA examiner diagnosed degenerative joint disease of the cervical 
spine based upon X-ray examination.  However, a close review of 
that examination report does not disclose any report of neck 
pain, that an X-ray examination was taken of the cervical spine, 
or that a diagnosis of degenerative joint disease of the cervical 
spine was offered.  Quite simply, the Veteran's recollections of 
reporting neck pain and being diagnosed with degenerative joint 
disease of the cervical spine in service is factually untrue.

The Board also finds that the Veteran's more recently-reported 
history of continued symptoms since active service is 
inconsistent with his statements made in service.  For example, 
the Veteran specifically denied symptoms such as arthritis, 
rheumatism, bursitis, painful or "trick" shoulder, or nerve 
injury during his December 1998 Persian Gulf examination which 
included an extensive neuropsychological evaluation.  Similarly, 
on his retirement examination in January 1999, the Veteran denied 
symptoms such as arthritis, rheumatism, bursitis, and painful or 
"trick" shoulder.

Overall, the Board assigns greater probative value and 
reliability to the Veteran's report of symptoms at the time of 
his military examinations as they were made while the events were 
fresh in his memory.  As these reports were generated with a view 
towards ascertaining the Veteran's then-state of physical 
fitness, they are akin to a statement of diagnosis or treatment 
and are therefore of increased probative value, reflecting the 
Veteran's then state of physical fitness.  See LILLY'S: AN 
INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary and 
Federal Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition on 
the rational that statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy since the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  See generally Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (observing that although formal rules of 
evidence do not apply before the Board, recourse to the Federal 
Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision).

Next, while not dispositive, the post-service medical evidence 
does not reflect complaints or treatment related to the cervical 
spine and radiculopathy for several years following active 
service.  The Board emphasizes the several years between 
discharge from active duty service (1999) and initial treatment 
(2003) is a factor for consideration.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of in service onset with 
continuity of symptomatology since service.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Board entitled to discount the credibility 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (upholding Board's finding that a veteran was not credible 
because lay evidence about a wound in service was internally 
inconsistent with other lay statements that he had not received 
any wounds in service).  

The Board has weighed the Veteran's statements as to in service 
onset with continuity of symptomatology and finds that his 
current recollections and statements made in connection with a 
claim for VA compensation benefits to be of lesser probative 
value than his previous more contemporaneous in-service history 
and findings at service separation and the absence of complaints 
or treatment in service or several years thereafter.  For these 
reasons, the Board finds that the weight of the lay and medical 
evidence is against a finding of continuity of symptoms since 
service separation.  

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence is against a finding that the 
Veteran's cervical spine and radiculopathy disabilities are 
attributable to active service and/or service-connected 
disability.  

The Veteran has presented a December 2007 opinion from a doctor 
of osteopathy who found that Veteran's degenerative cervical 
disease was "probably" aggravated during service and that his 
radiculopathic disease disability is as likely as not (50/50) 
probability caused by or a result of military service.  This 
opinion is entitled to little, if any, probative value.  Notably, 
this examiner concluded that the Veteran had no history of 
cervical trauma which is consistent with the evidentiary record.  

Otherwise, the December 2007 provided a conclusory statement 
unsupported by any rationale.  As noted by the Court, a medical 
opinion which fails to provide an explanatory rationale holds 
little probative value and prevents the Board from making a fully 
informed evaluation of the disability at hand.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  To the extent this opinion 
is based upon an allegation of in service onset of cervical spine 
and upper extremity pain, the Board rejects to assign any 
probative value as that factual basis has been rejected as 
factually incorrect.  Reonal, 5 Vet. App. 458 (1993).

On the other hand, the March 2009 VA examiner has provided 
opinion that the Veteran's current cervical spine disability more 
likely than not developed after service.  This examiner based 
this opinion upon a postservice onset of cervical spine and upper 
extremity pain which the Board finds is factually correct.  
Additionally, the VA examiner reviewed several X-ray examination 
reports for comparison purposes.  Additionally, a postservice 
onset of disability is more consistent with the most credible lay 
report of postservice onset of symptoms.  

Overall, the March 2009 VA examiner's opinion greatly outweighs 
the opinion set forth by the December 2007 examiner as it is 
based on a more accurate review of the accepted history and his 
more consistent with the evidentiary record.  The VA examiner's 
opinion also holds considerably greater probative weight than the 
Veteran's lay opinion as to etiology, as the VA examiner has 
greater expertise and training to evaluate the disorders at hand.

As service connection for cervical spine disability is denied, 
the Veteran's theory that his radiculopathy should be service-
connected on a secondary basis due to cervical spine disability 
has no legal viability.  The Board further notes that it is not 
shown that the Veteran's cervical spine disability and/or upper 
extremity radiculopathy is proximately due to the service-
connected disorders of bilateral knee disability, bilateral pes 
planus with fasciitis and/or left elbow epicondylitis.

In conclusion, the preponderance of the evidence is against the 
claims, and there is no doubt of material fact to be resolved in 
the Veteran's favor.  38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for a cervical spine disorder is denied.

Service connection for radiculopathy of the upper extremities, to 
include as secondary to a cervical spine disorder, is denied.





____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


